Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.697 Filed 07/09/21 Page 1 of 27




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

GEOMATRIX, LLC,
                                              Case No. 20-13331
       Plaintiff,
v.                                            Hon. Robert Cleland

NSF INTERNATIONAL, BIOMICROBICS, Magistrate Judge R. Steven Whalen
INC., HOOT SYSTEMS, LLC, JAMES
BELL, and RONALD SUCHECKI

       Defendants.

         CONCURRENCE AND JOINDER IN CO-DEFENDANT NSF
      INTERNATIONAL’S MOTION TO DISMISS PLAINTIFF’S FIRST
        AMENDED COMPLAINT FOR LACK OF SUBJECT MATTER
     JURISDICTION UNDER FED. R. CIV. P. 12(B)(1) AND FAILURE TO
          STATE A CLAIM UNDER FED. R. CIV. P. 12(B)(6) AND
       SEPARATE MOTION TO DISMISS BY HOOT SYSTEMS, LLC
                   UNDER FED. R. CIV. P. 12(B)(6)

        Defendant Hoot Systems, LLC (“Hoot”) hereby gives notice of its

Concurrence and Joinder in Co-Defendant’s NSF International’s Motion to

Dismiss Plaintiff’s First Amended Complaint (“FAC”) for Lack of Subject Matter

Jurisdiction Under Fed. R. Civ. P. 12(b)(1) and Failure to State a Claim Under Fed.

R. Civ. P. 12(b)(6), ECF. No. 30 (“NSF’s Motion”). Hoot states that the facts and

law contained within NSF’s Motion apply equally to it and therefore incorporates




{39310/1/D1628466.DOCX;4}
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.698 Filed 07/09/21 Page 2 of 27




by reference each and every statement regarding the arguments as to NSF’s Motion

and brief as though fully set forth herein.1

        Hoot separately moves for dismissal of Plaintiff’s FAC against Hoot in its

entirety under Federal Rules of Civil Procedure 12(b)(6) for the reasons set forth in

Hoot’s accompanying Brief in Support. Hoot’s counsel sought concurrence in the

relief requested under E.D. Mich. Local Rule 7.1(a), but concurrence was denied.

Dated: July 9, 2021                            Respectfully submitted,

                                               KERR, RUSSELL AND WEBER, PLC


                                               By: /s/Fred K. Herrmann
                                               Fred K. Herrmann (P49519)
                                               Matthew L. Powell (P69186)
                                               Attorney for Defendant
                                               500 Woodward Avenue, Suite 2500
                                               Detroit, MI 48226-3427
                                               (313) 961-0200; FAX (313) 961-0388
                                               fherrmann@kerr-russell.com
                                               mpowell@kerr-russell.com




1
 To avoid repetition, Hoot separately raises arguments that are only specific to it
or in addition to those in NSF’s Motion.

{39310/1/D1628466.DOCX;4}                  2
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.699 Filed 07/09/21 Page 3 of 27




                                        TABLE OF CONTENTS

I.      Introduction.................................................................................................... 1

II.     Statement of Alleged Facts............................................................................ 3

III.    Standard of Review........................................................................................ 4

IV.     Argument. ....................................................................................................... 5

        A.       The FAC Fails to State a Claim Under Section 1 of the Sherman Act
                 in Count I. .............................................................................................. 5

                 1.         The FAC Fails to Set Forth Factual Allegations
                            Plausibly Suggesting any Antitrust Conspiracy or
                            Unlawful Agreement. .................................................................. 6

                 2.         There are no allegations that Defendants engaged in
                            parallel conduct that would support a conspiracy claim. ............ 9

                 3.         The FAC fails to allege harm to competition. .......................... 11

        B.       Geomatrix Fails to State a Viable Claim for Unfair Competition
                 Under the Lanham Act in Count III. ................................................... 12

        C.       Geomatrix Fails to State a Viable Claim for Unfair Competition
                 Under Michigan Common Law in Count IV. ..................................... 14

        D.       The FAC fails to allege a viable Business Defamation/
                 Injurious Falsehood/ Product Disparagement Claim Against
                 Hoot in Count VII................................................................................ 14

        E.       The FAC Fails to State a Claim for Interference with
                 Prospective Economic Advantage in Count IX. ................................. 15

V.      Conclusion and Relief Sought..................................................................... 18




{39310/1/D1628466.DOCX;4}                                   i
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.700 Filed 07/09/21 Page 4 of 27




                               Statement of the Issues

Issue #1: 1. Geomatrix’s FAC fails to set forth factual allegations plausibly
suggesting any antitrust conspiracy, unlawful agreement, or parallel conduct. To
assert viable claims under Section 1 of the Sherman Act a plaintiff must set forth
factual allegations that plausibly allege an explicit agreement or parallel conduct
consistent with a conspiracy. Every allegation in the FAC is either mere
conclusion, irrelevant allegation, or is at least as consistent with unilateral conduct
as conspiratorial conduct, and therefore does not rise above “neutral territory.”

          Should the Court dismiss Geomatrix’s antitrust claims against Hoot?

Issue #2: Under the rule of reason, a plaintiff must show harm to competition in
the relevant market. A plaintiff can show direct harm to competition, such as actual
proof of reduced output or increased prices. Geomatrix has failed to allege any
harm to competition, only purported harm to its ability to market its product as
certified even though it alleges that there are two other manufacturers of similar
products that are certified.

     Should the Court dismiss Geomatrix’s antitrust claims against Hoot for this
                                additional reason?

Issue #3: To assert an unfair competition claim under the Lanham Act and
Michigan common law, a plaintiff must establish that a defendant’s trademark
creates a likelihood of confusion regarding the origin of goods or services offered
by the respective parties. The FAC is completely devoid of any allegations that
Hoot’s trademark creates a likelihood of confusion with Geomatrix’s products.

   Should the Court dismiss Geomatrix’s unfair competition claims against Hoot?

Issue #4: Geomatrix has not set forth allegations that describe Hoot’s intent to
result in harm or identified any statement by Hoot that calls into question the
quality of Geomatrix’s product, and there is no allegation that plausibly supports
the interference with an economically advantageous relationship required for a
viable claim.

  Should the Court dismiss Geomatrix’s business defamation claim against Hoot?

Issue #5: To prevail on a tortious interference with a business relationship or
expectancy claim under Michigan law, a plaintiff must allege, among others, the
existence of a valid business relationship or expectancy, and intentional
interference causing or inducing a termination of the relationship or expectancy.


{39310/1/D1628466.DOCX;4}                 ii
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.701 Filed 07/09/21 Page 5 of 27




Geomatrix’s FAC fails to identify a single customer with whom Geomatrix had an
identifiable business expectancy, or any statement by Hoot that could plausibly
interfere with that expectancy.

  Should the Court dismiss Geomatrix’s tortious interference claim against Hoot?




{39310/1/D1628466.DOCX;4}              iii
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.702 Filed 07/09/21 Page 6 of 27




                        Controlling or Most Appropriate Authorities

Am. Council of Certified Podiatric Physicians & Surgeons v. Am. Bd. of Podiatric
Surgery, Inc., 323 F.3d 366 (6th Cir. 2003)

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)

FTC v. Indiana Federation of Dentists, 475 U.S. 447 (1986)

Saab Auto. AB v. Gen. Motors Co., 770 F.3d 436 (6th Cir. 2014)

Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552
F.3d 430 (6th Cir. 2008)

Trepel v. Pontiac Osteopathic Hosp., 354 N.W.2d 341 (Mich. Ct. App. 1984)

Statutes

15 U.S.C. § 1

15 U.S.C. § 1125

Rules

FED. R. CIV. P. 12(b)(6)




{39310/1/D1628466.DOCX;4}                   iv
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.703 Filed 07/09/21 Page 7 of 27




                                         Index of Authorities

Cases

Am. Council of Certified Podiatric Physicians & Surgeons v.
     Am. Bd. of Podiatric Surgery, Inc., 185 F.3d 606 (6th Cir. 1999) ................11

Ashcroft v. Iqbal, 556 U.S. 662 (2009) ........................................................... 4, 5, 10

Bell Atlantic Corp. v. Twombly, 550 U.S. 554 570 (2007) ............................... 4, 6, 9

Copperweld Corp. v. Indep. Tube Corp., 467 U.S. 752 (1984)...............................11

Found. for Interior Design Educ. Research v. Savannah Coll. of Art & Design,
     73 F. Supp. 2d 829 (W.D. Mich. 1999) ...........................................................7

FTC v. Ind. Fed'n of Dentists, 476 U.S. 447 (1986). ...............................................11

Goscicki v. Custom Brass & Copper Specialties, Inc.,
      229 F. Supp. 2d 743 (E.D. Mich. 2002) ................................................. 13, 14

Jefferson Parish Hosp. Dist. No. 2 v. Hyde, 466 U.S. 2 (1984) ..............................11

Kollenberg v. Ramirez, 127 Mich. App. 345; 339 N.W.2d 176 (1983) ........... 14, 15

Leelanau Wine Cellars, Ltd. v. Black & Red, Inc.,
      502 F.3d 504 (6th Cir. 2007) .........................................................................14

Ohio v. American Express Co., 138 S. Ct. 2274 (2018) ............................................6

Progressive Distribution Servs., Inc. v. United Parcel Serv., Inc.,
     856 F.3d 416 (6th Cir. 2017) .........................................................................13

Saab Auto. AB v. Gen. Motors Co., 770 F.3d 436 (6th Cir. 2014) ................... 16, 17

Schachar v. Am. Acad. of Ophthalmology, Inc.,
     870 F.2d 397 (7th Cir. 1989) .................................................................. 7, 8, 9

Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield,
      552 F.3d 430 (6th Cir. 2008) ...........................................................................6

Trepel v. Pontiac Osteopathic Hospital, 135 Mich. App. 361;
      354 N.W.2d 341 (1984) .................................................................................17



{39310/1/D1628466.DOCX;4}                             v
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.704 Filed 07/09/21 Page 8 of 27




Statutes

15 U.S.C. § 1 ..............................................................................................................5

15 U.S.C. § 1125 ......................................................................................................13




{39310/1/D1628466.DOCX;4}                                    vi
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.705 Filed 07/09/21 Page 9 of 27




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

GEOMATRIX, LLC,
                                               Case No. 20-13331
       Plaintiff,
v.                                             Hon. Robert Cleland

NSF INTERNATIONAL, BIOMICROBICS, Magistrate Judge R. Steven Whalen
INC., HOOT SYSTEMS, LLC, JAMES
BELL, and RONALD SUCHECKI

       Defendants.

       BRIEF IN SUPPORT OF CONCURRENCE AND JOINDER IN CO-
        DEFENDANT NSF INTERNATIONAL’S MOTION TO DISMISS
        PLAINTIFF’S FIRST AMENDED COMPLAINT FOR LACK OF
     SUBJECT MATTER JURISDICTION UNDER FED. R. CIV. P. 12(B)(1)
     AND FAILURE TO STATE A CLAIM UNDER FED. R. CIV. P. 12(B)(6),
      AND SEPARATE MOTION TO DISMISS BY HOOT SYSTEMS, LLC
                     UNDER FED. R. CIV. P. 12(B)(6)

I.      Introduction.

        Geomatrix, LLC’s (“Geomatrix”) First Amended Complaint (“FAC”) is as

fatally flawed as the original. Instead of addressing the myriad factual deficiencies

in its original complaint, Geomatrix merely papered over those factual deficiencies

with a thin veneer of conclusions and irrelevant allegations against non-parties.

The FAC continues to take normal, garden-variety procedures and actions that

occurred during standard setting organization meetings and turn them into

“conspiracy” claims. Geomatrix, however, fails to set forth any factual allegations

that support its myriad claims. Those factual deficiencies are especially glaring

{39310/1/D1628466.DOCX;4}
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.706 Filed 07/09/21 Page 10 of 27




 when it comes to Hoot, which are based either on stale allegations well past the

 statute of limitations or innocuous actions or statements by Hoot’s former Vice-

 President who had volunteered his time in an individual capacity to sit on various

 NSF committees.

         Instead of pleading facts, Geomatrix relies on rote recitations of the elements

 of the sundry claims and colorful language to impugn the normal policies and

 procedures of a standard setting organization and the volunteers that participated in

 the various committees. Geomatrix’s negative gloss on the facts cannot turn

 protected, legal conduct into something it is not – a violation of any federal or state

 law. Because Geomatrix has failed to allege an illegal agreement, or identified any

 other actionable conduct, its amended complaint must be dismissed in its entirety

 with prejudice.

         Further, for the additional reasons stated in NSF International’s Motion to

 Dismiss Plaintiff’s First Amended Complaint for Lack of Subject Matter

 Jurisdiction Under Fed. R. Civ. P. 12(b)(1) and Failure to State a Claim Under Fed.

 R. Civ. P. 12(b)(6), ECF. No. 30 (“NSF’s Motion”), Geomatrix’s claims must be

 dismissed.2 The facts and law contained within NSF’s Motion apply equally to

 Hoot, and therefore Hoot incorporates by reference each and every statement

 2
   Hoot relies upon the law and arguments raised in NSF’s Motion for dismissal of
 Geomatrix’s claim under the Michigan Consumer Protection Act in Count V
 against NSF for dismissal of Geomatrix’s Michigan Consumer Protection Act
 claim against Hoot in Count VI.

 {39310/1/D1628466.DOCX;4}                  2
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.707 Filed 07/09/21 Page 11 of 27




 regarding the arguments as to NSF’s Motion and brief as though fully set forth

 here. Accordingly, Hoot also concurs in and joins NSF’s motion to dismiss.

 II.     Statement of Alleged Facts.

         Geomatrix filed a kitchen sink complaint alleging a host of inapplicable and

 unsupported claims ranging from federal antitrust and unfair competition to

 violation of the Michigan Consumer Protection Act and tortious interference. ECF

 No. 1 (“Complaint”). After facing multiple motions to dismiss the Complaint,

 Geomatrix filed a First Amended Complaint (“FAC”) that did not cure the fatal

 deficiencies in the Complaint. ECF No. 24.

         The claims against Hoot all stem from the protected speech of Hoot’s former

 president, Ronald Suchecki (“Suchecki”) made during NSF committee meetings.3

 Importantly, there are no allegations of direct conduct by Hoot in the FAC and

 none of the statements attributed to Mr. Suchecki are alleged to have been directed

 at Geomatrix specifically. To the contrary, Mr. Suchecki is only alleged to have

 raised potential issues with a type of wastewater treatment in general terms. See,

 e.g., FAC ¶¶145, 183-186, 188, 330. To add insult to injury, most of the statements

 Geomatrix complains of were made nearly a decade ago, rendering those

 allegations incapable of supporting any of its claims due to the statutes of

 limitation. See, FAC ¶¶145, 183-187, 330.


 3
     See, NSF Motion at pp. 33-34. ECF No. 30 PageID.614-615.

 {39310/1/D1628466.DOCX;4}                 3
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.708 Filed 07/09/21 Page 12 of 27




         In essence, Geomatrix alleges that Hoot and Suchecki were “agents/apparent

 agents of NSF” that “colluded” to make allegedly disparaging statements about a

 type of product Geomatrix produces – without naming Geomatrix’s products by

 name – through proposals and issue papers circulated in an NSF committee that set

 standards for wastewater treatment. This is the sum and substance of the

 allegations against Hoot. None are actionable. In fact, Geomatrix does not allege

 how NSF and its agents could plausibly collude. Nor could it because such an

 allegation would violate fundamental tenets of agency law.

         Although the FAC spans 497 paragraphs over 167 pages, it is littered with

 conclusions and there is not a single factual allegation that supports any of its

 claims against Hoot. Indeed, as Geomatrix alleges, its FAC is based on theory and

 conjecture about its products and mere sales puffery by Defendants. FAC ¶¶ 33,

 36. For the reasons stated below, and in NSF’s Motion, Hoot respectfully requests

 that the Court dismiss the FAC in its entirety with prejudice.

 III.    Standard of Review.

         “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to state a claim to relief that is plausible on its face.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

 550 U.S. 554 at 570 (2007)). A “claim is facially plausible when a plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the



 {39310/1/D1628466.DOCX;4}                 4
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.709 Filed 07/09/21 Page 13 of 27




 defendant is liable for the misconduct alleged.” Id. While the complaint’s

 allegations are accepted as true, “[t]hreadbare recitals of the elements of a cause of

 action, supported by mere conclusory statements, do not suffice.” Id. In deciding a

 motion to dismiss, a court must take the allegations in a complaint to be true and

 based on those allegations, determine whether the plaintiff has stated a claim.

 However, allegations that are naked assertions of legal conclusions are not entitled

 to this treatment. Id. at 678.

         In explaining its rationale for the standard, the Court expressed concern with

 expensive discovery that came with complex antitrust cases. It noted defendants

 facing enormous discovery costs were inclined to settle even weak cases against

 them. The Court stressed the importance of allowing only those claims to proceed

 that actually suggested a conspiracy to avoid burdensome discovery that did not

 result in any useful evidence. Twombly, 550 U.S. at 559. Twombly and Iqbal

 encourage judges to rely on common sense and judicial experience in deciding if a

 claim is plausible.

 IV.     Argument.

         A.       The FAC Fails to State a Claim Under Section 1 of the Sherman
                  Act in Count I.

         Section 1 of the Sherman Act prohibits “[e]very contract, combination in the

 form of trust or otherwise, or conspiracy, in restraint of trade or commerce among

 the several States.” 15 U.S.C. § 1. The Supreme Court has interpreted this statute


 {39310/1/D1628466.DOCX;4}                  5
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.710 Filed 07/09/21 Page 14 of 27




 “to outlaw only unreasonable restraints.” Ohio v. American Express Co., 138 S.

 Ct. 2274, 2283 (2018) (citation omitted). The FAC here fails to allege facts

 supporting any claim under the Sherman Act.

                  1.         The FAC Fails to Set Forth Factual Allegations Plausibly
                             Suggesting any Antitrust Conspiracy or Unlawful
                             Agreement.

         “Because § 1 of the Sherman Act does not prohibit all unreasonable

 restraints of trade...but only restraints effected by a contract, combination, or

 conspiracy…the crucial question is whether the challenged anticompetitive

 conduct stems from independent decision or from an agreement, tacit or express.”

 Twombly, 550 U.S. at 553 (citation omitted; emphasis added). Thus, “[a] plaintiff

 must allege enough factual matter ... to suggest that an agreement was made, and

 an allegation of parallel conduct and a bare assertion of conspiracy will not

 suffice.” Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield,

 552 F.3d 430, 434 (6th Cir. 2008). Geomatrix offers nothing other than the generic

 allegation that Defendants’ “attempted exclusion of Treatment and Dispersal

 Systems, and disparagement of such technology” through “their conduct with the

 positions of authority on the Joint Committee which they held and the task groups

 they control” as the basis of an agreement for its Section 1 claim. FAC ¶383 (ECF

 No. 24) (emphasis added). This allegation is insufficient. Noticeably absent is any

 alleged direct evidence of an agreement between any of the Defendants, much less



 {39310/1/D1628466.DOCX;4}                      6
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.711 Filed 07/09/21 Page 15 of 27




 who was involved in those discussions, when and where such discussions took

 place, or the substance of any such “agreement.” As a result, Geomatrix’s claims

 fail at the most basic level.

         Moreover, as aptly put by Judge Easterbrook for the U.S. Court of Appeals

 for the 7th Circuit: “There can be no restraint of trade without a restraint.”

 Schachar v. Am. Acad. of Ophthalmology, Inc., 870 F.2d 397, 397 (7th Cir. 1989);

 accord, Found. for Interior Design Educ. Research v. Savannah Coll. of Art &

 Design, 73 F. Supp. 2d 829, 839 (W.D. Mich. 1999), aff’d, 244 F.3d 521 (6th Cir.

 2001) (discussing and applying Schachar in a related context.) As it did in

 Schachar, “[t]hat truism decides this case.”

         In Schachar, a group of ophthalmologists brought a claim against the

 American Academy of Ophthalmology (the “AAO”) for violation of antitrust laws

 when the AAO labeled radial keratotomy “experimental” and issued a press release

 urging “patients, ophthalmologists and hospitals to approach [radial keratotomy]

 with caution until additional research is completed.” Id. at 398. The

 ophthalmologists brought their claim arguing, as Geomatrix does here, that

 statements and “Issue Papers” “was the upshot of a conspiracy among the

 Academy’s members in restraint of trade.” Id. The court noted that:

         All the Academy did is state as its position that radial keratotomy was
         “experimental” and issue a press release with a call for research. It did
         not require its members to desist from performing the operation or
         associating with those who do. It did not expel or discipline or even

 {39310/1/D1628466.DOCX;4}                  7
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.712 Filed 07/09/21 Page 16 of 27




         scowl at members who performed radial keratotomies. It did not
         induce hospitals to withhold permission to perform the procedure, or
         insurers to withhold payment; it has no authority over hospitals,
         insurers, state medical societies or licensing boards, and other persons
         who might be able to govern the performance of surgery.

 Schachar, 870 F.2d at 398.

         In finding that summary judgment would have been appropriate,4 the court

 discussed the rationale for antitrust law:

         Antitrust law is about consumers’ welfare and the efficient
         organization of production. It condemns reductions in output that
         drive up prices as consumers bid for the remaining supply. . . .
         [Violations occur where p]erhaps members boycotted those who fell
         out of step . . . , or perhaps the producers agreed “not to manufacture,
         distribute, or purchase certain types of products,” . . . . These
         enforcement mechanisms are the “restraints” of trade. Without them
         there is only uncoordinated individual action, the essence of
         competition.

         . . . [On the other hand, w]arfare among suppliers and their different
         products is competition. Antitrust law does not compel your
         competitor to praise your product or sponsor your work. To require
         cooperation or friendliness among rivals is to undercut the intellectual
         foundations of antitrust law. . . .

 Id. at 399–400 (citations omitted).

         Addressing the ophthalmologists’ arguments, the court acknowledged their

 position that “the Academy is in the grip of professors and practitioners who favor

 conservative treatment, forever calling for more research (the better to justify the

 4
   The district court initially denied summary judgment, but defendant prevailed at
 trial. On appeal, the circuit court declined to rule on any trial-related errors and,
 instead, alternatively ruled that the district court was “required . . . to grant the
 Academy’s motion for summary judgment.” Schachar, 870 F.2d at 399.


 {39310/1/D1628466.DOCX;4}                    8
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.713 Filed 07/09/21 Page 17 of 27




 academics’ requests for grants),” and that “plaintiffs portray themselves as the

 progressives, disdaining the Academy’s fuddy-duddies in order to put the latest

 knowledge to work.” Id. at 399. Nevertheless, the court explained, “when a trade

 association provides information (there, gives a seal of approval) but does not

 constrain others to follow its recommendations, it does not violate the antitrust

 laws.” Id. (citing Consolidated Metal Products, Inc. v. American Petroleum

 Institute, 846 F.2d 284 (5th Cir.1988); Clamp-All Corp. v. Cast Iron Soil Pipe

 Institute, 851 F.2d 478, 486-89 (1st Cir.1988)). Further, “[a]n organization’s

 towering reputation does not reduce its freedom to speak out. . . . The Academy’s

 declaration affected only the demand side of the market, and then only by

 appealing to consumers’ (and third-party payors’) better judgment.” Id. at 400. The

 Schachar court’s analysis could not be more on point and forecloses Geomatrix’s

 antitrust claims.

                  2.         There are no allegations that Defendants engaged in
                             parallel conduct that would support a conspiracy claim.

         In the absence of direct evidence of agreement, the Supreme Court has

 explained that “[a] statement of parallel conduct . . . needs some setting suggesting

 the agreement necessary to make out a Section 1 claim; without further

 circumstance pointing toward a meeting of the minds, an account . . . stays in

 neutral territory.” Twombly, 550 U.S. at 557. As explained in Twombly, the starting

 point for a complaint that does not allege direct evidence of agreement is parallel


 {39310/1/D1628466.DOCX;4}                       9
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.714 Filed 07/09/21 Page 18 of 27




 conduct by the defendants, though that itself is insufficient to state a claim.

 Twombly, 550 U.S. at 556 (“when allegations of parallel conduct are set out in

 order to make a § 1 claim, they must be placed in a context that raises a suggestion

 of a preceding agreement, not merely parallel conduct that could just as well be

 independent action”) (emphasis added).

         Here, Geomatrix does not even allege parallel conduct that could suggest an

 anticompetitive agreement. While each Defendant is alleged to have done

 something that may have had the effect of harming Geomatrix’s ability to have its

 product re-certified under a standard that was not written to encompass its product

 or under non-existent Standard 441, the conduct alleged is neither parallel nor

 directed specifically at Geomatrix, only “Treatment and Dispersal Systems”

 generally. The FAC makes much of the fact that each Defendant “disparaged”

 Geomatrix’s product through standard setting activity. But Geomatrix never

 alleges that these “Issue Papers” were directed toward Geomatrix in any way,

 adopted to exclude its product specifically, or even that any of the policies were

 adopted only after Geomatrix began to offer its product for sale.

         Thus, it was incumbent upon Geomatrix to allege facts that were more than

 merely neutral as between the allegations of conspiracy and individual (even if

 parallel) conduct. It has failed to do so. Instead, Geomatrix relies on various

 protected statements made during the standard setting process by its competitors as



 {39310/1/D1628466.DOCX;4}                10
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.715 Filed 07/09/21 Page 19 of 27




 evidence of a conspiracy agreement. These “statements” of 2 of 41 competitors

 does not suffice to show concerted action or even parallel conduct.5 FAC ¶¶14,

 109, 111, 114, 152, 183-188, 195, 222, 382-383. Accordingly, Geomatrix’s

 antitrust claims fail on the most basic level and must be dismissed.

                  3.         The FAC fails to allege harm to competition.

         Under the rule of reason, a plaintiff must show that the concerted refusal to

 deal harmed competition in the relevant market. A plaintiff can show direct harm

 to competition, such as actual proof of reduced output or increased prices. In FTC

 v. Indiana Federation of Dentists, the Supreme Court found that the Federation's

 group decision to withhold dental x-rays from insurance companies using them to

 evaluate patients' claims for benefits resulted in an actual decrease in competition

 among dentists and sufficed to show harm to competition without an analysis of

 market power. FTC v. Ind. Fed'n of Dentists, 476 U.S. 447, 460-61 (1986).

         More often, a plaintiff shows harm to competition indirectly by proving the

 defendant has market power. This is typically done by showing the defendant has

 high market share (generally at least in excess of 30%). Jefferson Parish Hosp.


 5
   The intracorporate conspiracy doctrine precludes the claim as a matter of law
 because the individual members of the Joint Committee and NSF are not
 independent legal entities for purposes of the antitrust claim. Am. Council of
 Certified Podiatric Physicians & Surgeons v. Am. Bd. of Podiatric Surgery, Inc.,
 185 F.3d 606, 620 (6th Cir. 1999). See also, Copperweld Corp. v. Indep. Tube
 Corp., 467 U.S. 752, 769 (1984). The same holds true for Mr. Suchecki and Hoot.
 Id.

 {39310/1/D1628466.DOCX;4}                      11
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.716 Filed 07/09/21 Page 20 of 27




 Dist. No. 2 v. Hyde, 466 U.S. 2, 26-29 (1984), abrogated on other grounds by Ill.

 Tool Works Inc. v Independent Ink, Inc., 547 U.S. 28, 31 (2006)). To do so, the

 plaintiff must first define the relevant product and geographic markets and show

 that the agreeing firms together possessed market power in the relevant market.

         The FAC fails to allege an adequate definition of the relevant market and is

 utterly devoid of any examination of Hoot’s market power, rendering it fatally

 deficient under federal law.6 Indeed, Geomatrix admits that there are at least 41

 manufacturers of Contained Systems and at least 3 manufacturers of Treatment and

 Dispersal Systems, two of which have obtained ANSI Standard 40 certification,

 and the third (Geomatrix) that formerly had ANSI Standard 40 certification. FAC

 ¶¶ 378-379. Geomatrix’s own allegations make its claim that there is reduced

 competition from its decision to withdraw its products from ANSI Standard 40

 certification utterly implausible. FAC ¶¶¶106, 375; NSF Motion at p.6 (ECF No.

 30 PageID.587. For this additional reason, its antitrust claims must be dismissed.

         B.       Geomatrix Fails to State a Viable Claim for Unfair Competition
                  Under the Lanham Act in Count III.

         Geomatrix also brought an inapplicable claim for unfair competition under §

 43 of the Lanham Act. Section 43 provides that:



 6
   Although Geomatrix notes that there are approximately 41 manufacturers of
 Contained Systems (FAC ¶ 378), it includes no facts regarding Hoot’s individual
 share of the market for functionally equivalent products.

 {39310/1/D1628466.DOCX;4}                 12
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.717 Filed 07/09/21 Page 21 of 27




         [a]ny person who, on or in connection with any goods or services, ...
         uses in commerce any word, term, name, symbol, or device, or any
         combination thereof, or any false designation of origin, false or
         misleading description of fact, or false or misleading representation of
         fact, which—

                  (A) is likely to cause confusion, or to cause mistake, or to
                  deceive as to the affiliation, connection, or association of
                  such person with another person, or as to the origin,
                  sponsorship, or approval of his or her goods, services, or
                  commercial activities by another person...

         .....

         shall be liable in a civil action by any person who believes that he or
         she is or is likely to be damaged by such act.

 15 U.S.C. § 1125(a)(1).

         Likelihood of confusion is the essence of an unfair competition claim under

 the Lanham Act. Goscicki v. Custom Brass & Copper Specialties, Inc., 229 F.

 Supp. 2d 743, 756 (E.D. Mich. 2002). To assert an unfair competition claim under

 the Lanham Act, a plaintiff must establish that a defendant’s “trademark creates a

 likelihood of confusion regarding the origin of goods or services offered by the

 respective parties.” Progressive Distribution Servs., Inc. v. United Parcel Serv.,

 Inc., 856 F.3d 416, 424 (6th Cir. 2017) (citing Therma-Scan, Inc. v. Thermoscan,

 Inc., 295 F.3d 623, 629 (6th Cir. 2002); Daddy’s Junky Music Stores, Inc. v. Big

 Daddy’s Family Music Ctr., 109 F.3d 275, 280 (6th Cir. 1997); Holiday Inns, Inc.

 v. 800 Reservation, Inc., 86 F.3d 619, 622–23 (6th Cir. 1996)).




 {39310/1/D1628466.DOCX;4}                    13
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.718 Filed 07/09/21 Page 22 of 27




         Here, there are no allegations that even touch upon trademark issues, let

 alone Hoot’s use of a confusingly similar trademark that causes confusion

 regarding the origin of goods or services among the public. The FAC must be

 dismissed against Hoot as a result.

         C.       Geomatrix Fails to State a Viable Claim for Unfair Competition
                  Under Michigan Common Law in Count IV.

         In addition to the reasons set forth in NSF’s Motion, the FAC fails to allege

 sufficient factual allegations against Hoot to support its inapplicable unfair

 competition claim under Michigan law. “The applicable standard under Michigan

 common law for unfair competition claim “is the same as the tests for federal

 trademark infringement and federal unfair competition” Goscicki, 229 F. Supp. 2d

 at 756. See also, Leelanau Wine Cellars, Ltd. v. Black & Red, Inc., 502 F.3d 504,

 521 (6th Cir. 2007). Accordingly, Geomatrix’s failure to assert a viable federal

 unfair competition claim also dooms its Michigan counterpart, and it too must be

 dismissed against Hoot.

         D.       The FAC fails to allege a viable Business Defamation/Injurious
                  Falsehood/ Product Disparagement Claim Against Hoot in Count
                  VII.

         The court in Kollenberg v. Ramirez, 127 Mich. App. 345, 352; 339 N.W.2d

 176 (1983) (quoting Restatement (Second) of Torts §623A, at 334) identified the

 elements of an injurious falsehood claim as:




 {39310/1/D1628466.DOCX;4}                 14
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.719 Filed 07/09/21 Page 23 of 27




         One who publishes a false statement harmful to the interests of
         another is subject to liability for pecuniary loss resulting to the other if

                  (a) he intends for publication of the statement to result in
                  harm to interests of the other having a pecuniary value, or
                  either recognizes or should recognize that it is likely to
                  do so, and

                  (b) he knows that the statement is false or acts in reckless
                  disregard of its truth or falsity.

         The Kollenberg court explained that:

         Injurious falsehood cases typically concern derogatory or disparaging
         communications regarding the title to property or its quality. …
         However, the gist of the tort is some interference with an
         economically advantageous relationship which results in pecuniary
         loss rather than an action that directly affects property.

 Kollenberg, 127 Mich. App. at 352. Geomatrix has not set forth allegations that

 describe Hoot’s intent to result in harm, identified any statement by Hoot that calls

 into question the quality of Geomatrix’s product (only the suitability of certain

 types of treatment and disposal systems in general without naming Geomatrix

 specifically to be certified under ANSI Standard 40), and for the reasons discussed

 in Section E, there is no allegation that plausibly supports the interference with an

 economically advantageous relationship required for a viable claim. For these

 additional reasons, Geomatrix’s business defamation claim must be dismissed.

         E.       The FAC Fails to State a Claim for Interference with Prospective
                  Economic Advantage in Count IX.

         In addition to the antitrust claims, Geomatrix asserts a bare-bones claim of

 “interference with a prospective economic advantage” against each of the


 {39310/1/D1628466.DOCX;4}                    15
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.720 Filed 07/09/21 Page 24 of 27




 Defendants. To prevail on a tortious interference with a business relationship or

 expectancy claim under Michigan law, a plaintiff must allege: “(i) the existence of

 a valid business relationship or expectancy; (ii) knowledge of the relationship or

 expectancy on the part of the defendant; (iii) intentional interference causing or

 inducing a termination of the relationship or expectancy; and (iv) resultant actual

 damage.” Saab Auto. AB v. Gen. Motors Co., 770 F.3d 436, 440 (6th Cir. 2014)

 (citation omitted). The FAC fails to meet these requirements.

         Geomatrix does not allege facts establishing any intentional interference by

 Hoot, or any other Defendant, with Geomatrix’s prospective business relationships.

 “Intentional interference requires more than just purposeful or knowing behavior

 on the part of the defendant. [A] plaintiff must also allege that the interference was

 either (1) a per se wrongful act or (2) a lawful act done with malice and unjustified

 in law for the purpose of invading the ... business relationship of another.” Id. at

 441 (citation omitted). “To establish that a lawful act was done with malice and

 without justification, [a] plaintiff must demonstrate, with specificity, affirmative

 acts by the defendant that corroborate the improper motive of the interference.” Id.

 at 442.

         The allegations here fail to establish any basis for believing that the alleged

 conduct was either intentional or malicious. First, since Geomatrix has not alleged




 {39310/1/D1628466.DOCX;4}                 16
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.721 Filed 07/09/21 Page 25 of 27




 any specific actions by Hoot, there is no basis for claiming that Hoot intentionally

 interfered with Geomatrix regarding the NSF certification.

         Second, the allegations of statements purportedly attributable to Hoot

 through Ron Suchecki could not possibly be viewed as interfering with any

 customer expectancy, because they were only addressed to the NSF committee, not

 to any potential customers. Geomatrix has failed to identify any public blog posts,

 press releases, or any other statement originating from Hoot and directed at any

 Geomatrix customer or potential customer.

         Third, the tortious interference allegations fail to establish the proper

 interference with a reasonable expectancy. “The expectancy must be a reasonable

 likelihood or probability, not mere wishful thinking.” Trepel v. Pontiac

 Osteopathic Hospital, 135 Mich. App. 361, 377; 354 N.W.2d 341 (1984). Here,

 Geomatrix does not identify a single customer that refused to purchase its product

 because of any alleged statement by Hoot, and therefore arguably alleged a

 reasonable expectancy. Geomatrix’s allegations do not even rise to the level of

 wishful thinking. Instead, Geomatrix relies on the generic and conclusory

 allegation that it “had a reasonable business expectancy of obtaining business from

 customers” that falls far short of the factual allegations needed to survive a motion

 to dismiss by identifying specific customers and business expectancies. FAC ¶ 469.




 {39310/1/D1628466.DOCX;4}                17
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.722 Filed 07/09/21 Page 26 of 27




          Finally, it is well-settled that “[w]here the defendant’s actions were

 motivated by legitimate business reasons, its actions would not constitute improper

 motive or interference.” Saab Auto. AB, 770 F.3d at 442. As discussed above and

 in NSF’s Motion, the FAC confirms that there were legitimate concerns raised

 during protected standard setting activity about the efficacy of the Geomatrix

 product. Accordingly, Geomatrix has failed to assert a viable tortious interference

 claim.

 V.       Conclusion and Relief Sought

          For the reasons stated in NSF’s Motion and the additional reasons set forth

 above, Hoot respectfully requests that the Court dismiss Geomatrix’s First

 Amended Complaint against it in its entirety with prejudice and grant such other

 relief that is equitable and just.


 Dated: July 9, 2021                    Respectfully submitted,

                                        KERR, RUSSELL AND WEBER, PLC

                                        By: /s/Fred K. Herrmann
                                        Fred K. Herrmann (P49519)
                                        Matthew L. Powell (P69186)
                                        Attorney for Defendant
                                        500 Woodward Avenue, Suite 2500
                                        Detroit, MI 48226-3427
                                        (313) 961-0200; FAX (313) 961-0388
                                        fherrmann@kerr-russell.com
                                        mpowell@kerr-russell.com




 {39310/1/D1628466.DOCX;4}                 18
Case 3:20-cv-13331-RHC-RSW ECF No. 31, PageID.723 Filed 07/09/21 Page 27 of 27




                             CERTIFICATE OF SERVICE

         I hereby certify that on July 9, 2021 I electronically filed the foregoing

 document with the Clerk of the Court using the ECF system which will send

 notification of such filing to all filing users indicated on the Electronic Notice List

 through the Court’s electronic filing system.


                                                 By: /s/Fred K. Herrmann
                                                 Fred K. Herrmann (P49519)
                                                 Attorney for Defendant




 {39310/1/D1628466.DOCX;4}
